Order entered August 1, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00497-CV

               IN THE INTEREST OF I.A.B. AND G.N.B., MINOR CHILDREN

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-56047-2014

                                            ORDER
       Before the Court is appellant Isolina Jones-Byrd’s July 31, 2017 second motion for

extension of time to file appellant’s brief. We GRANT the motion and ORDER the brief

received on July 26, 2017 filed as of the date of this order. Appellee’s brief shall be due twenty

days from the date of this order.

       We caution appellant that future motions must comply with the rules of appellate

procedure, specifically rule 10.1(a)(5). See TEX. R. APP. P. 10.1(a)(5) (requiring a certificate of

conference).

                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE